Title: To Alexander Hamilton from Amos Stoddard, 10 April 1799
From: Stoddard, Amos
To: Hamilton, Alexander


          
            Sir,
            Portland, 10 April 1799.
          
          Being absent by order of the Secretary of war on duty at New-London, I was obliged to postpone my return of recruits for the last month to this late period. Major Jackson, who was heretofore appointed to superintend the recruiting service in this District, is of opinion, that the details of my Company ought still to pass thro’ his hands. I however imagine myself bound to pursue the directions contained in yours of the 15 Feby, untill otherwise directed.
          I also enclose you a Report of a Deserter, agreeably to my recruiting instructions, and have pursued the necessary steps to apprehend him. This is the fourth instance of the kind, which has happened in my Company, and I presume that most of them may be imputed to the pursuasion of friends. In my letter to you of the 3 Ult. I mentioned some of the reasons to induce a removal, if consistent with the public service. Amost every day brings fresh evidence of the propriety of the measure; and if a station in some of the middle or southern States was assigned me, I really believe that many existing evils might be avoided. My men are much in debt; and their creditors find means to secure their wages; which, tho’ morally just; is practically injurious to the service; and truth obliges me to say that some of the Officers unfortunately labor under similar embarrassments, created previously to their present appointments. This is perhaps the most desirable military station in the United States; and nothing but an avoidance, of the evils already stated could prompt me to be thus urgent on the subject of removal. Similar inconveniencies may probably attend the recruits raised in other States—and therefore manifest the propriety of an exchange of posts. I think that my duty and zeal in the public service justify the preceding remarks—and they seem to be fully authorized by your communication before alluded to.
          With the utmost respect, I am, Sir, your huml. Servt.
          
            Amos Stoddard, Capn.
            2 Reg: Art: & Engs
          
          Maj. Genl. Hamilton.
          
            P.S. I am much in want of blank Returns and Attestations—I have hitherto been supplied from the war-office—I must get some printed very soon, unless they are forwarded me.
          
          
            A. S.
          
        